Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):

“the surface areas of the upper protection layer, the lower protection layer, and the lowermost protection layer are each greater than a surface area of the front face protection layer in such a manner that the surface areas of the upper protection layer, the lower protection layer, and the lowermost protection layer each overhang from the surface area of the front face protection layer by a predetermined amount”;
“wherein the electrical isolation back sheet comprises a protrusion for positioning of the junction unit”;
“wherein the protrusion overhangs from a short side of the electrical isolation back sheet”;
“wherein the junction unit is positioned on the protrusion”;
“wherein a surface area of the membrane is greater than the surface area of the front face protection layer, the surface areas of the upper protection layer, the lower protection layer and the lowermost protection layer, a surface area of the solar cell layer, and a surface area of the electrical isolation back sheet”;

“wherein sides of the upper protection layer, the lower protection layer and the lowermost protection layer are dimensioned so as to each protrude out of a corresponding side of the front face protection layer”;
“wherein a ratio of a long side of the front face protection layer to a long side of the membrane is from 0.6 to 1”;
“wherein a ratio of a short side of the front face protection layer to a short side of the membrane is from 0.5 to 1”;
“wherein a ratio of a distance between a short or long side of the membrane and a corresponding short or long side of the front face protection layer to a length of the corresponding short or long side of the membrane is from 0 to 1”;
“wherein a long side of the front face protection layer is approximately 16 cm and a short side of the front face protection layer is approximately 10 cm, and a long side of the membrane is approximately 18 cm and a short side of the membrane is approximately 12 cm”.

 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13, 18 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 4, Applicant recites, “a material of the membrane comprises a TPO thermoplastic polyolefin and/or PVC Polyvinyl Chloride”.  It is unclear if the membrane can comprise one of these materials or both.  Appropriate action is required.

Regarding Claim 13, Applicant recites, “and a surface area of the solar cell layer and less than a surface area of the membrane”.  Its unclear how the surface area of the solar cell layer and the membrane are being further limited.  Appropriate action is required.

Regarding Claim 18, Applicant recites, “a ratio of a distance between a short or long side of the membrane and a corresponding short or long side of the front protection layer to a length of the short or long side of the membrane is from 0 to 1”.  Its unclear what ratio Applicant is claiming.  Appropriate action is required.

Regarding Claim 23, Applicant recites, “a material of the membrane comprises a TPO thermoplastic polyolefin and/or PVC Polyvinyl Chloride”.  It is unclear if the membrane can comprise one of these materials or both.  Appropriate action is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. (US 2014/0196766 A1) in view of Yang et al. (US 2018/0254738 A1).

In view of Claim 1, Schumacher et al. teaches a solar panel (Figure 3) comprising a membrane as a base layer wherein the base layer is to be integrated to an industrial roof (Paragraph 0064), and from the bottom to the uppermost respectively: a lowermost protection layer on this membrane; an electrical isolation back sheet on the lowermost protection layer; a lower protection layer on the electrical isolation back sheet (Figure 3, #3.1-3.3 & Paragraph 0012); a solar cell layer having solar cells providing electricity production the lower protection layer (Figure 3, #4 & Paragraph 0103); an upper protection layer on the solar cell layer (Figure 3, #5 & Paragraph 0104); and a front face protection layer on the upper protection layer (Figure 3, #6 & Paragraph 0105); a junction unit providing the solar cell layer to produce electrical output (Figure 1A, #20 & Paragraph 0100); wherein surface areas of the upper protection layer, the lower protection layer, and the lowermost protection layer are equal to each other (Figure 1B, these elements have the same surface lengths).
Schumacher et al. does not disclose that the surface areas of the upper protection layer, the lower protection layer, and the lowermost protection layer are each greater than a surface are of the front face protection layer in such a manner that the surface areas of the upper protection layer, the lower protection layer, and the lowermost protection layer each overhang from the surface area of the front face protection layer by a predetermined amount.
Yang et al. teaches that the front face protection layer of a solar panel is smaller than the underlying base layers (Figure 4B, #457 & Paragraph 0065).  Yang et al. discloses that this configuration can facilitate easier installation while providing a certain degree of flexibility among the tiles (Paragraph 0066).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the front face protection layer that is smaller than the underlying base layers as disclosed by Yang et al. in Schumacher et al. solar panel such that the surface areas of the upper protection layer, the lower protection layer, and the lowermost protection layer are each greater than a surface are of the front face protection layer in such a manner that the surface areas of the upper protection layer, the lower protection layer, and the lowermost protection layer each overhang from the surface area of the front face protection layer by a predetermined amount for the advantages of facilitating easier installation while providing a certain degree of flexibility among the tiles.

In view of Claim 2, Schumacher et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Schumacher et al. teaches that the upper protection layer, the lower protection layer and the lowermost protection layer are each EVA membranes (Paragraph 0012 & 0104).

In view of Claim 3, Schumacher et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Schumacher et al. teaches that the front face protection layer is a tempered glass (Paragraph 0027).

In view of Claim 4, Schumacher et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Schumacher et al. teaches a material of the membrane comprises a TPO thermoplastic polyolefin (Paragraph 0064).

In view of Claim 5, Schumacher et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Schumacher et al. teaches the junction unit is placed in such a way that the junction unit does not prevent a lower surface of the membrane from being laminated to the industrial roof (Figure 1A-B, #20).

In view of Claim 6, Schumacher et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 5.  Schumacher et al. teaches that the junction unit is positioned the electrical isolation back sheet (Figure 1B, #20 resides above layer 3 and directly connects into the layers 3).

In view of Claim 7, Schumacher et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 6.  Schumacher et al. teaches that the electrical isolation back sheet comprises a protrusion for positioning of the junction unit (Figure 1B, the wire that connects to element #21.1).

In view of Claim 8, Schumacher et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 7.  Schumacher et al. teaches that the protrusion hangs from a short side of the electrical isolation back sheet (Figure 1A-1B, the wire that connects to element #21.1).

In view of Claim 9, Schumacher et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 7.  Schumacher et al. teaches that the junction unit is positioned on the protrusion (Figure 1B, the wire that connects to element #21.1).

In view of Claim 12, Schumacher et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Yang et al. teaches a size of the surface area of the front face protection layer is sufficient for the surface area of the front face protection layer to cover a surface of the solar cell layer (Figure 4B, #457).


Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. (US 2014/0196766 A1) in view of Yang et al. (US 2018/0254738 A1) in view of Farrelly et al. (US 2012/0080078 A1).

In view of Claim 6, Schumacher et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 6.  Modified Schumacher et al. does not disclose that the junction unit is positioned on the electrical isolation back sheet. 
Farrelly et al. teaches that a junction unit (Figure 1, #22 & #25 – Paragraph 0035) is positioned on an electrical isolation back sheet (Figure 1, #200 – the layer that the cells reside on) wherein this configuration serves to facilitate protection of junction unit components as well as making it easy to repair or replace components in the event of damage or wear.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to position the junction unit on the electrical isolation back sheet as disclosed by Farrelly et al. in modified Schumacher et al. solar panel for the advantage of making it easy to repair or replace components in the event of damage or wear.

In view of Claim 7, Schumacher et al., Yang et al. and Farrelly et al. are relied upon for the reasons given above in addressing Claim 6.  Farrelly et al. teaches that the electrical isolation back sheet comprises a protrusion for position of the junction unit (Figure 1, #210 & Paragraph 0024).

In view of Claim 8, Schumacher et al., Yang et al. and Farrelly et al. are relied upon for the reasons given above in addressing Claim 6.  Modified Schumacher et al. does not disclose that the protrusion overhangs from a short side of the electrical isolation back sheet.
However, it is the examiner’s position that the location of the junction box on either the long side or short side of a solar panel is a design choice to be made by one of ordinary skill in the art based on the wiring configuration of the module.  As such it would be obvious to one of ordinary skill in the art to provide the junction box on a short side of a panel (such that a protrusion overhangs form a short side of an electrical isolation back sheet) based on the design considerations regarding wiring configuration of a solar cell module.

In view of Claim 9, Schumacher et al., Yang et al. and Farrelly et al. are relied upon for the reasons given above in addressing Claim 7.  Farrelly et al. teaches that the junction unit is positioned on the protrusion (Figure 1, #210 & Paragraph 0024).

In view of Claim 10, Schumacher et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 6.  Modified Schumacher et al. does not disclose that the junction unit is positioned on the front protection layer
Farrelly et al. teaches that a junction unit (Figure 1, #22 & #25 – Paragraph 0035) is positioned on a front protection layer (Figure 1, #21) wherein this configuration serves to facilitate protection of junction unit components as well as making it easy to repair or replace components in the event of damage or wear.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to position the junction unit on the front protection layer as disclosed by Farrelly et al. in modified Schumacher et al. solar panel for the advantage of making it easy to repair or replace components in the event of damage or wear.

In view of Claim 22, Schumacher et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 2.  Schumacher et al. teaches that the front face protection layer is a tempered glass (Paragraph 0027).

In view of Claim 23, Schumacher et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 2.  Schumacher et al. teaches a material of the membrane comprises a TPO thermoplastic polyolefin (Paragraph 0064).



Claims 11, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. (US 2014/0196766 A1) in view of Yang et al. (US 2018/0254738 A1) in view of Ballikaya (DE 10 2015 118 683 A1).  Ballikaya is mapped to the English machine translation provided by the EPO website.

In view of Claim 11, Schumacher et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Modified Schumacher et al. is silent upon the surface area of the membrane is greater than the surface area of the front face protection layer, the surface areas of the upper protection layer, the lower protection layer, and the lowermost protection layer, a surface area of the solar cell layer, and a surface area of the electrical isolation back sheet.
Ballikaya discloses a surface area of a membrane is greater than the surface area of the overlaying encapsulating layers and the solar cell layer (Figure 1-2, #11 & Paragraph 0033).  Ballikaya teaches that this configuration sufficiently protects against mechanical stress, where cells can be arranged on a polymeric roof membrane without damaging them and the tightness of the roof skin is retained that is easily fitted and causes little increase in roof load (Paragraph 0010).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the surface area of the membrane is greater than the surface area of the front face protection layer, the surface areas of the upper protection layer, the lower protection layer, and the lowermost protection layer, a surface area of the solar cell layer, and a surface area of the electrical isolation back sheet in modified Schumacher et al. solar panel for the advantage of sufficiently protecting against mechanical stress, where cells can be arranged on a polymeric roof membrane without damaging them and the tightness of the roof skin is retained that is easily fitted and causes little increase in roof load.

In view of Claim 13, Schumacher et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Schumacher et al. teaches that a surface area of the electrical isolation back sheet (Figure 3, #3.3) is equal in surface area of a front protection layer (Figure 3, #6).  Yang et al. was relied upon to disclose why the surface area of the front face protection layer would be less than the underlying layers (Figure 4B, #457 & Paragraph 0065).  Modified Schumacher et al. is silent on the dimensions of the surface of the membrane.
Ballikaya discloses a surface area of a membrane is greater than the surface area of the overlaying encapsulating layers and the solar cell layer (Figure 1-2, #11 & Paragraph 0033).  Ballikaya teaches that this configuration sufficiently protects against mechanical stress, where cells can be arranged on a polymeric roof membrane without damaging them and the tightness of the roof skin is retained that is easily fitted and causes little increase in roof load (Paragraph 0010).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed for the solar cell layer to have a surface area less than a surface area of the membrane for the advantage of sufficiently protecting against mechanical stress, where cells can be arranged on a polymeric roof membrane without damaging them and the tightness of the roof skin is retained that is easily fitted and causes little increase in roof load.

In view of Claim 16, Schumacher et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Modified Schumacher et al. is silent that a ratio of a long side of a front face protection layer to a long side of the membrane is from 0.6 to 1.
Ballikaya discloses that a ratio of a long side of a front face protection layer (Figure 1-2, inner rectangle stack) to a long side of the membrane (Figure 1-2, #11 – the outer rectangle) is well above 0.6 at least.  Ballikaya teaches that this configuration sufficiently protects against mechanical stress, where cells can be arranged on a polymeric roof membrane without damaging them and the tightness of the roof skin is retained that is easily fitted and causes little increase in roof load (Paragraph 0010).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a ratio of a long side of a front face protection layer to a long side of the membrane is from above 0.6 for the advantage of sufficiently protecting against mechanical stress, where cells can be arranged on a polymeric roof membrane without damaging them and the tightness of the roof skin is retained that is easily fitted and causes little increase in roof load.

In view of Claim 17, Schumacher et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Modified Schumacher et al. is silent that a ratio of a short side of the front protection layer to a short side of the membrane is from 0.5 to 1.
Ballikaya discloses that a ratio of a short side of a front protection layer (Figure 1-2, inner rectangle stack) to a short side of a membrane (Figure 1-2, #11 – the outer rectangle) is well above 0.5 at least.  Ballikaya teaches that this configuration sufficiently protects against mechanical stress, where cells can be arranged on a polymeric roof membrane without damaging them and the tightness of the roof skin is retained that is easily fitted and causes little increase in roof load (Paragraph 0010). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a ratio of a short side of the front protection layer to a short side of the membrane be above 0.5 for the advantage of sufficiently protecting against mechanical stress, where cells can be arranged on a polymeric roof membrane without damaging them and the tightness of the roof skin is retained that is easily fitted and causes little increase in roof load.

In view of Claim 18, as best understood by the Examiner, Schumacher et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Modified Schumacher et al. is silent that a ratio of a distance between a short or long side of the membrane and a corresponding short or long side of the front protection layer to a length of the short or long side of the membrane is from 0 to 1.
Ballikaya discloses a ratio of a distance between a short or long side of the membrane (Figure 1-2, #11 – the outer rectangle), and a corresponding short or long side of the front face protection is above 0.6 (Figure 1-2, inner rectangle stack).  Ballikaya teaches that this configuration sufficiently protects against mechanical stress, where cells can be arranged on a polymeric roof membrane without damaging them and the tightness of the roof skin is retained that is easily fitted and causes little increase in roof load (Paragraph 0010). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a ratio of a distance between a short or long side of the membrane and a corresponding short or long side of the front protection layer to a length of the short or long side of the membrane above 0.6 for the advantage of sufficiently protecting against mechanical stress, where cells can be arranged on a polymeric roof membrane without damaging them and the tightness of the roof skin is retained that is easily fitted and causes little increase in roof load.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. (US 2014/0196766 A1) in view of Yang et al. (US 2018/0254738 A1) in view of Ballikaya (DE 10 2015 118 683 A1) in view of O’Neill et al. (US 2019/0237601 A1) in view of Stevenson et al. (US 2004/0144043 A1). Ballikaya is mapped to the English machine translation provided by the EPO website.

In view of Claim 19, Schumacher et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1. Modified Schumacher et al. is silent upon the dimensions of the membrane being larger than the dimensions of the front face protection layer.
Ballikaya discloses dimensions of a membrane that are larger in the length and width dimensions of the front face protection layer (Figure 1-2). Ballikaya teaches that this configuration sufficiently protects against mechanical stress, where cells can be arranged on a polymeric roof membrane without damaging them and the tightness of the roof skin is retained that is easily fitted and causes little increase in roof load (Paragraph 0010). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the dimensions of the membrane being larger than the dimensions of the front face protection layer.
Modified Schumacher et al. is silent on the specified dimensions Applicant has claimed.
O’Neill et al. teaches that solar panels (Figure 4A) can have various widths and/or lengths that are appropriate for an expected end-use application (Paragraph 007), while Stevenson et al. discloses that a solar panel can include different numbers of modules depending on the dimensions of a roofing surface to be covered (Paragraph 0035), where modules can be applied to a membrane and cut to various dimensions as needed (Paragraph 0045).
Regarding Applicant’s specific dimensions claimed, it is the examiner’s position that the dimensions of the front face protection layer and the membrane, absent a showing of criticality or unexpected results are design choices made by one of ordinary skill in the art depending on the applied area of the roofing structure.  As such, it would be obvious to one of ordinary skill in the art to specifically provide the dimensions as claimed based on the physical constraints of the installation area.

Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. (US 2014/0196766 A1) in view of Gaume et al. (US 2017/0213925 A1).

In view of Claim 1, Schumacher et al. teaches a solar panel (Figure 3) comprising a membrane as a base layer wherein the base layer is to be integrated to an industrial roof (Paragraph 0064), and from the bottom to the uppermost respectively: a lowermost protection layer on this membrane; an electrical isolation back sheet on the lowermost protection layer; a lower protection layer on the electrical isolation back sheet (Figure 3, #3.1-3.3 & Paragraph 0012); a solar cell layer having solar cells providing electricity production the lower protection layer (Figure 3, #4 & Paragraph 0103); an upper protection layer on the solar cell layer (Figure 3, #5 & Paragraph 0104); and a front face protection layer on the upper protection layer (Figure 3, #6 & Paragraph 0105); a junction unit providing the solar cell layer to produce electrical output (Figure 1A, #20 & Paragraph 0100); wherein surface areas of the upper protection layer, the lower protection layer, and the lowermost protection layer are equal to each other (Figure 1B, these elements have the same surface lengths).
Schumacher et al. does not disclose that the surface areas of the upper protection layer, the lower protection layer, and the lowermost protection layer are each greater than a surface are of the front face protection layer in such a manner that the surface areas of the upper protection layer, the lower protection layer, and the lowermost protection layer each overhang from the surface area of the front face protection layer by a predetermined amount.
Gaume et al. teaches that the front face protection layer of a solar panel is smaller than the underlying base layers (Figure 1, #8 & Paragraph 0095).  Gaume et al. discloses that this configuration solves the problems known in the art of flexibility, resistance to impact and mechanical loading, performance cost of PV modules, in particular high stress applications which demand high mechanical strength (Paragraph 0017).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the configuration of Gaume et al. in Schumacher et al. solar panel such that the surface areas of the upper protection layer, the lower protection layer, and the lowermost protection layer are each greater than a surface are of the front face protection layer in such a manner that the surface areas of the upper protection layer, the lower protection layer, and the lowermost protection layer each overhang from the surface area of the front face protection layer by a predetermined amount for the advantage of having a configuration with flexibility, resistance to impact and mechanical loading, performance cost of PV modules, in particular high stress applications which demand high mechanical strength.

In view of Claim 2, Schumacher et al. and Gaume et al. are relied upon for the reasons given above in addressing Claim 1.  Schumacher et al. teaches that the upper protection layer, the lower protection layer and the lowermost protection layer are each EVA membranes (Paragraph 0012 & 0104).

In view of Claim 3, Schumacher et al. and Gaume et al. are relied upon for the reasons given above in addressing Claim 1.  Schumacher et al. teaches that the front face protection layer is a tempered glass (Paragraph 0027).

In view of Claim 4, Schumacher et al. and Gaume et al. are relied upon for the reasons given above in addressing Claim 1.  Schumacher et al. teaches a material of the membrane comprises a TPO thermoplastic polyolefin (Paragraph 0064).

In view of Claim 5, Schumacher et al. and Gaume et al. are relied upon for the reasons given above in addressing Claim 1.  Schumacher et al. teaches the junction unit is placed in such a way that the junction unit does not prevent a lower surface of the membrane from being laminated to the industrial roof (Figure 1A-B, #20).

In view of Claim 6, Schumacher et al. and Gaume et al. are relied upon for the reasons given above in addressing Claim 5.  Schumacher et al. teaches that the junction unit is positioned the electrical isolation back sheet (Figure 1B, #20 resides above layer 3 and directly connects into the layers 3).

In view of Claim 7, Schumacher et al. and Gaume et al. are relied upon for the reasons given above in addressing Claim 6.  Schumacher et al. teaches that the electrical isolation back sheet comprises a protrusion for positioning of the junction unit (Figure 1B, the wire that connects to element #21.1).

In view of Claim 8, Schumacher et al. and Gaume et al. are relied upon for the reasons given above in addressing Claim 7.  Schumacher et al. teaches that the protrusion hangs from a short side of the electrical isolation back sheet (Figure 1A-1B, the wire that connects to element #21.1).

In view of Claim 9, Schumacher et al. and Gaume et al. are relied upon for the reasons given above in addressing Claim 7.  Schumacher et al. teaches that the junction unit is positioned on the protrusion (Figure 1B, the wire that connects to element #21.1).

In view of Claim 12, Schumacher et al. and Gaume et al. are relied upon for the reasons given above in addressing Claim 1.  Gaume et al. et al. teaches a size of the surface area of the front face protection layer is sufficient for the surface area of the front face protection layer to cover a surface of the solar cell layer (Figure 1, #5 & #8).

In view of Claim 15, Schumacher et al. and Gaume et al. are relied upon for the reasons given above in addressing Claim 1.  Gaume et al. teaches that the spacing between the front protection layer is between 1-30 mm (Paragraph 0095).  Accordingly, this would result in a structure of modified Schumacher et al. that has sides of the upper protection layer, the lower protection layer and the lowermost protection layer dimensioned so as to each protrude out of a corresponding side of the front face protection layer by 0.1-3 cm.



Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. (US 2014/0196766 A1) in view of Gaume et al. (US 2017/0213925 A1) in view of Farrelly et al. (US 2012/0080078 A1).

In view of Claim 6, Schumacher et al. and Gaume et al. are relied upon for the reasons given above in addressing Claim 6.  Modified Schumacher et al. does not disclose that the junction unit is positioned on the electrical isolation back sheet. 
Farrelly et al. teaches that a junction unit (Figure 1, #22 & #25 – Paragraph 0035) is positioned on an electrical isolation back sheet (Figure 1, #200 – the layer that the cells reside on) wherein this configuration serves to facilitate protection of junction unit components as well as making it easy to repair or replace components in the event of damage or wear.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to position the junction unit on the electrical isolation back sheet as disclosed by Farrelly et al. in modified Schumacher et al. solar panel for the advantage of making it easy to repair or replace components in the event of damage or wear.

In view of Claim 7, Schumacher et al., Gaume et al.  and Farrelly et al. are relied upon for the reasons given above in addressing Claim 6.  Farrelly et al. teaches that the electrical isolation back sheet comprises a protrusion for position of the junction unit (Figure 1, #210 & Paragraph 0024).

In view of Claim 8, Schumacher et al., Gaume et al. and Farrelly et al. are relied upon for the reasons given above in addressing Claim 6.  Modified Schumacher et al. does not disclose that the protrusion overhangs from a short side of the electrical isolation back sheet.
However, it is the examiner’s position that the location of the junction box on either the long side or short side of a solar panel is a design choice to be made by one of ordinary skill in the art based on the wiring configuration of the module.  As such it would be obvious to one of ordinary skill in the art to provide the junction box on a short side of a panel (such that a protrusion overhangs form a short side of an electrical isolation back sheet) based on the design considerations regarding wiring configuration of a solar cell module.

In view of Claim 9, Schumacher et al., Gaume et al. and Farrelly et al. are relied upon for the reasons given above in addressing Claim 7.  Farrelly et al. teaches that the junction unit is positioned on the protrusion (Figure 1, #210 & Paragraph 0024).

In view of Claim 10, Schumacher et al. and Gaume et al. are relied upon for the reasons given above in addressing Claim 6.  Modified Schumacher et al. does not disclose that the junction unit is positioned on the front protection layer
Farrelly et al. teaches that a junction unit (Figure 1, #22 & #25 – Paragraph 0035) is positioned on a front protection layer (Figure 1, #21) wherein this configuration serves to facilitate protection of junction unit components as well as making it easy to repair or replace components in the event of damage or wear.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to position the junction unit on the front protection layer as disclosed by Farrelly et al. in modified Schumacher et al. solar panel for the advantage of making it easy to repair or replace components in the event of damage or wear.

In view of Claim 22, Schumacher et al. and Gaume et al. are relied upon for the reasons given above in addressing Claim 2.  Schumacher et al. teaches that the front face protection layer is a tempered glass (Paragraph 0027).

In view of Claim 23, Schumacher et al. and Gaume et al. are relied upon for the reasons given above in addressing Claim 2.  Schumacher et al. teaches a material of the membrane comprises a TPO thermoplastic polyolefin (Paragraph 0064).



Claims 11, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. (US 2014/0196766 A1) in view of Gaume et al. (US 2017/0213925 A1) in view of Ballikaya (DE 10 2015 118 683 A1).  Ballikaya is mapped to the English machine translation provided by the EPO website.

In view of Claim 11, Schumacher et al. and Gaume et al. are relied upon for the reasons given above in addressing Claim 1.  Modified Schumacher et al. is silent upon the surface area of the membrane is greater than the surface area of the front face protection layer, the surface areas of the upper protection layer, the lower protection layer, and the lowermost protection layer, a surface area of the solar cell layer, and a surface area of the electrical isolation back sheet.
Ballikaya discloses a surface area of a membrane is greater than the surface area of the overlaying encapsulating layers and the solar cell layer (Figure 1-2, #11 & Paragraph 0033).  Ballikaya teaches that this configuration sufficiently protects against mechanical stress, where cells can be arranged on a polymeric roof membrane without damaging them and the tightness of the roof skin is retained that is easily fitted and causes little increase in roof load (Paragraph 0010).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the surface area of the membrane is greater than the surface area of the front face protection layer, the surface areas of the upper protection layer, the lower protection layer, and the lowermost protection layer, a surface area of the solar cell layer, and a surface area of the electrical isolation back sheet in modified Schumacher et al. solar panel for the advantage of sufficiently protecting against mechanical stress, where cells can be arranged on a polymeric roof membrane without damaging them and the tightness of the roof skin is retained that is easily fitted and causes little increase in roof load.

In view of Claim 13, Schumacher et al. and Gaume et al. are relied upon for the reasons given above in addressing Claim 1.  Schumacher et al. teaches that a surface area of the electrical isolation back sheet (Figure 3, #3.3) is equal in surface area of a front protection layer (Figure 3, #6).  Yang et al. was relied upon to disclose why the surface area of the front face protection layer would be less than the underlying layers (Figure 4B, #457 & Paragraph 0065).  Modified Schumacher et al. is silent on the dimensions of the surface of the membrane.
Ballikaya discloses a surface area of a membrane is greater than the surface area of the overlaying encapsulating layers and the solar cell layer (Figure 1-2, #11 & Paragraph 0033).  Ballikaya teaches that this configuration sufficiently protects against mechanical stress, where cells can be arranged on a polymeric roof membrane without damaging them and the tightness of the roof skin is retained that is easily fitted and causes little increase in roof load (Paragraph 0010).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed for the solar cell layer to have a surface area less than a surface area of the membrane for the advantage of sufficiently protecting against mechanical stress, where cells can be arranged on a polymeric roof membrane without damaging them and the tightness of the roof skin is retained that is easily fitted and causes little increase in roof load.

In view of Claim 16, Schumacher et al. and Gaume et al. are relied upon for the reasons given above in addressing Claim 1.  Modified Schumacher et al. is silent that a ratio of a long side of a front face protection layer to a long side of the membrane is from 0.6 to 1.
Ballikaya discloses that a ratio of a long side of a front face protection layer (Figure 1-2, inner rectangle stack) to a long side of the membrane (Figure 1-2, #11 – the outer rectangle) is well above 0.6 at least.  Ballikaya teaches that this configuration sufficiently protects against mechanical stress, where cells can be arranged on a polymeric roof membrane without damaging them and the tightness of the roof skin is retained that is easily fitted and causes little increase in roof load (Paragraph 0010).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a ratio of a long side of a front face protection layer to a long side of the membrane is from above 0.6 for the advantage of sufficiently protecting against mechanical stress, where cells can be arranged on a polymeric roof membrane without damaging them and the tightness of the roof skin is retained that is easily fitted and causes little increase in roof load.

In view of Claim 17, Schumacher et al. and Gaume et al. are relied upon for the reasons given above in addressing Claim 1.  Modified Schumacher et al. is silent that a ratio of a short side of the front protection layer to a short side of the membrane is from 0.5 to 1.
Ballikaya discloses that a ratio of a short side of a front protection layer (Figure 1-2, inner rectangle stack) to a short side of a membrane (Figure 1-2, #11 – the outer rectangle) is well above 0.5 at least.  Ballikaya teaches that this configuration sufficiently protects against mechanical stress, where cells can be arranged on a polymeric roof membrane without damaging them and the tightness of the roof skin is retained that is easily fitted and causes little increase in roof load (Paragraph 0010). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a ratio of a short side of the front protection layer to a short side of the membrane be above 0.5 for the advantage of sufficiently protecting against mechanical stress, where cells can be arranged on a polymeric roof membrane without damaging them and the tightness of the roof skin is retained that is easily fitted and causes little increase in roof load.

In view of Claim 18, as best understood by the Examiner, Schumacher et al. and Gaume et al. are relied upon for the reasons given above in addressing Claim 1.  Modified Schumacher et al. is silent that a ratio of a distance between a short or long side of the membrane and a corresponding short or long side of the front protection layer to a length of the short or long side of the membrane is from 0 to 1.
Ballikaya discloses a ratio of a distance between a short or long side of the membrane (Figure 1-2, #11 – the outer rectangle), and a corresponding short or long side of the front face protection is above 0.6 (Figure 1-2, inner rectangle stack).  Ballikaya teaches that this configuration sufficiently protects against mechanical stress, where cells can be arranged on a polymeric roof membrane without damaging them and the tightness of the roof skin is retained that is easily fitted and causes little increase in roof load (Paragraph 0010). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a ratio of a distance between a short or long side of the membrane and a corresponding short or long side of the front protection layer to a length of the short or long side of the membrane above 0.6 for the advantage of sufficiently protecting against mechanical stress, where cells can be arranged on a polymeric roof membrane without damaging them and the tightness of the roof skin is retained that is easily fitted and causes little increase in roof load.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. (US 2014/0196766 A1) in view of Gaume et al. (US 2017/0213925 A1) in view of Ballikaya (DE 10 2015 118 683 A1) in view of O’Neill et al. (US 2019/0237601 A1) in view of Stevenson et al. (US 2004/0144043 A1). Ballikaya is mapped to the English machine translation provided by the EPO website.

In view of Claim 19, Schumacher et al. and Gaume et al. are relied upon for the reasons given above in addressing Claim 1. Modified Schumacher et al. is silent upon the dimensions of the membrane being larger than the dimensions of the front face protection layer.
Ballikaya discloses dimensions of a membrane that are larger in the length and width dimensions of the front face protection layer (Figure 1-2). Ballikaya teaches that this configuration sufficiently protects against mechanical stress, where cells can be arranged on a polymeric roof membrane without damaging them and the tightness of the roof skin is retained that is easily fitted and causes little increase in roof load (Paragraph 0010). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the dimensions of the membrane being larger than the dimensions of the front face protection layer.
Modified Schumacher et al. is silent on the specified dimensions Applicant has claimed.
O’Neill et al. teaches that solar panels (Figure 4A) can have various widths and/or lengths that are appropriate for an expected end-use application (Paragraph 007), while Stevenson et al. discloses that a solar panel can include different numbers of modules depending on the dimensions of a roofing surface to be covered (Paragraph 0035), where modules can be applied to a membrane and cut to various dimensions as needed (Paragraph 0045).
Regarding Applicant’s specific dimensions claimed, it is the examiner’s position that the dimensions of the front face protection layer and the membrane, absent a showing of criticality or unexpected results are design choices made by one of ordinary skill in the art depending on the applied area of the roofing structure.  As such, it would be obvious to one of ordinary skill in the art to specifically provide the dimensions as claimed based on the physical constraints of the installation area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726